DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0314582 A1 to Masser.
With respect to claim 1 Masser discloses, in Fig. 1-9, an electronic device (paragraph 18), comprising: a housing comprising a front plate, a rear plate facing in a direction opposite to that of the front plate, and a side member enclosing a space between the front plate and the rear plate (Fig. 1 and 2 and paragraph 19-20; where the device is 3 dimensional and comprises various components within the housing, thus while it does not expressly disclose a “side member” it is inherent that the device has a side member); a touch screen disposed in the space and exposed through the front plate (19 and 28); and a camera assembly exposed through the front plate or the rear plate (paragraph 21-22), wherein the camera assembly comprises: a camera lens (253) facing a first portion of the front plate or the rear plate (paragraph 21); a flash (255) facing a second portion of the front plate or the rear plate (paragraph 25); and an 
With respect to claim 6 Masser discloses, in Fig. 1-9, the electronic device of claim 1, wherein in the first slit, a length corresponding to the first direction is determined based on a length of at least 1.5 times larger than that of the flash (paragraph 65; where the slit may surround the flash which would at least be 1.5 times the length of a side of the flash).
With respect to claim 7 Masser discloses, in Fig. 1-9, the electronic device of claim 1, wherein in the first slit, a length corresponding to the first direction is determined to correspond to a size of the flash (Fig. 4 and 7).
With respect to claim 8 Masser discloses, in Fig. 1-9, the electronic device of claim 1, wherein the camera lens and the flash are set to operate by interworking with one function (paragraph 25).
With respect to claim 10 Masser discloses, in Fig. 1-9, the electronic device of claim 1, further comprising a camera window (410) configured to cover the camera lens, the flash, and the opaque layer, wherein a rear surface of the camera window comprises a black matrix (BM) area at least partially corresponding to the opaque layer, 
With respect to claim 11 Masser 
With respect to claim 12 Masser discloses, in Fig. 1-9, the electronic device of claim 11, wherein the slit area comprises at least one slit implemented in a hatched form to correspond to a preset angle (Fig. 8 and paragraph 70).
With respect to claim 13 Masser discloses, in Fig. 1-9, the electronic device of claim 12, wherein the slit area comprises a first slit and a second slit corresponding to the preset angle, wherein in the first slit and the second slit, one end of the first slit and the other end of the second slit are at least partially overlapped based on the same phase, and wherein a size of the at least partially overlapped area is determined to block a movement of light generated in the flash (Fig. 8 and paragraph 70).
With respect to claim 14 Masser discloses, in Fig. 1-9, the electronic device of claim 11, wherein the first slit and the second slit reflect or scatter at least a portion of light generated in the flash (paragraph 71).
With respect to claim 15 Masser discloses, in Fig. 1-9, the electronic device of claim 11, further comprising a camera window (410) configured to cover the camera lens, the flash, and the opaque layer, wherein a rear surface of the camera window comprises a black matrix (BM) area at least partially corresponding to the opaque layer (paragraph 58-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0314582 A1 to Masser.
With respect to claim 9 Masser discloses, in Fig. 1-9, the electronic device of claim 1, wherein the opaque layer comprises glass and forms at least partially an opening based on a size of the flash, fixes a position of the camera lens and the flash, and performs waterproof and dustproof functions (Fig. 4 and paragraph 26).
Masser does not expressly disclose the opaque layer is a polyester (PET) film.
However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a polyester (PET) film are well known and expected in the art.  At the time the invention was effectively filed, it would have been obvious to one with ordinary skill in the art to have used a polyester (PET) film instead of glass for the cover 402 of Masser for doing so would be a simple substitution of one known material for another to obtain predictable results (the results would be predictable as Messer discloses in paragraph 26 the material maybe glass or another suitable material).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 4, 2021